1:19-bk-13279 Doc#:   Filed: 11/06/19 Entered: 11/06/19 10:11:56 Page 1 of 5
1:19-bk-13279 Doc#:   Filed: 11/06/19 Entered: 11/06/19 10:11:56 Page 2 of 5
1:19-bk-13279 Doc#:   Filed: 11/06/19 Entered: 11/06/19 10:11:56 Page 3 of 5
   1:19-bk-13279 Doc#:           Filed: 11/06/19 Entered: 11/06/19 10:11:56 Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 BATESVILLE DIVISION

 In Re:                                            Case No. 1:19-bk-13279

 Joseph Waldon Vaughn
                                                   Chapter 13
 Brenda Jeanette Lanning

 Debtors.                                          Judge Phyllis M. Jones

                                  CERTIFICATE OF SERVICE

I certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Joel Grant Hargis, Debtors’ Counsel
          jhargis@justicetoday.com

          Mark T. McCarty, Chapter 13 Trustee
          ecfmail@ch13ark.com

          Office of the United States Trustee
          ustpregion13.lr.ecf@usdoj.gov

I further certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Joseph Waldon Vaughn, Debtor
          7130 White Dr
          Charlotte, AR 72522
 1:19-bk-13279 Doc#:      Filed: 11/06/19 Entered: 11/06/19 10:11:56 Page 5 of 5



     Brenda Jeanette Lanning, Debtor
     7130 White Dr
     Charlotte, AR 72522

Dated: November 6, 2019                   /s/ D. Anthony Sottile
                                          D. Anthony Sottile
                                          Authorized Agent for Creditor
                                          Sottile & Barile, LLC
                                          394 Wards Corner Road, Suite 180
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          Email: bankruptcy@sottileandbarile.com
